Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/16/2021 is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George A. Coury on 02/24/2021.
The application has been amended as follows: 

1. (Currently amended) A gas turbine engine, comprising: 
an engine case defining an engine interior space; 
a shaft compartment containing at least one main shaft which rotates about a main axis of rotation, the shaft compartment being within the interior space; and 
a tower shaft engaged with the at least one main shaft for rotation about a tower shaft axis of rotation, the tower shaft being mounted in a bearing compartment extending away from the shaft compartment and through the engine case, wherein the 
further comprising a seal housing mounted to the bearing compartment, and a seal member mounted in the seal housing and sealing against a bearing sleeve axial end face of the tower shaft, 
further comprising a spring member positioned within the seal housing for exerting a bias force against the seal member toward the bearing sleeve axial end face of the tower shaft, and 
wherein the seal housing has a recessed area and the spring member is positioned in the recessed area.  
 
6. (Currently amended) The gas turbine engine of claim 1, wherein the tower shaft further comprises a [[the]] bearing sleeve, and wherein a [[the]] tower shaft seal is positioned to seal against the bearing sleeve.  

8. (Cancelled) 

9. (Currently amended) The gas turbine engine according to claim 1, wherein the member is a carbon seal.  

10. (Currently amended) The gas turbine engine according to claim 1, wherein the member seals against [[an]] the axial end face and a side face of the bearing sleeve. 

11. (Currently amended) A method for sealing a bearing compartment of a tower shaft of a gas turbine engine, the bearing compartment being defined in part by an engine case of the gas turbine engine, the method comprising positioning a tower shaft seal between 
	further comprising a seal housing mounted to the bearing compartment, and a seal member mounted in the seal housing and sealing against a bearing sleeve axial end face of the tower shaft, Page 3 of 716/269,686 February 16, 2021 106467US01-A(18-380) 
further comprising a spring member positioned within the seal housing for exerting a bias force against the seal member toward the bearing sleeve axial end face of the tower shaft, and 
wherein the seal housing has a recessed area and the spring member is positioned in the recessed area.  

12. (Cancelled) 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Low leakage seal for tower shaft as claimed in independent claims 1 and 11 of the instant application. The examiner can 
US 8,042,341 (Charier et al) substantially discloses the invention as claimed (Figures 1-2 and as shown below), with main shaft 103, tower shaft 125, and seals between casing and shaft sheaths (Col.4, L62-66; Col.5, L32-37).  
Charier is silent about (a) a seal housing mounted in a bearing compartment, a seal member mounted in the seal housing, and sealing against a bearing sleeve axial end face of the tower shaft, a spring member positioned within the seal housing for exerting a bias force against the seal member toward the bearing sleeve axial end face of the tower shaft, and the seal housing has a recessed area and the spring member is positioned in the recessed area (for claim 1), and (b) positioning a tower shaft seal between the engine case and the tower shaft, a seal housing mounted to the bearing compartment, and a seal member mounted in the seal housing and sealing against a bearing sleeve axial end face of the tower shaft, a spring member positioned within the seal housing for exerting a bias force against the seal member toward the bearing sleeve axial end face of the tower shaft, and the seal housing has a recessed area and the spring member is positioned in the recessed area (for claim 11).  


    PNG
    media_image1.png
    886
    785
    media_image1.png
    Greyscale

Page 3 of 716/269,686 February 16, 2021 106467US01-A(18-380)      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NATHAN CUMAR/Primary Examiner, Art Unit 3675